Name: Commission Regulation (EC) No 1279/97 of 2 July 1997 amending Regulation (EC) No 616/97 concerning the amounts of early marketing premium for veal calves
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  food technology;  animal product;  means of agricultural production
 Date Published: nan

 No L 175/8 I EN I Official Journal of the European Communities 3 . 7 . 97 COMMISSION REGULATION (EC) No 1279/97 of 2 July 1997 amending Regulation (EC) No 616/97 concerning the amounts of early marketing premium for veal calves April and 14 April 1997; whereas that situation should be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2222/96 of 18 November 1996 amending Regulation (EEC) No 805/68 on the common organisation of the market in beef and veal ('), and in particular Article 2 thereof, Whereas Article 50 (3) of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 (2), as last amended by Regulation (EC) No 854/97 (*), provides for certain increases of the basic amount of the early-marketing premium for veal ; whereas those increases have been altered by Commission Regula ­ tion (EC) No 616/97 (4); whereas by application of that Regulation it appears that, unintentionally, the increases were not operative for animals slaughtered between 9 HAS ADOPTED THIS REGULATION: Article 1 The following second subparagraph is inserted in Article 2 of Regulation (EC) No 616/97 : ' It shall apply with effect from 14 April 1997'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 296, 21 . 11 . 1996, p. 50 . (2 ) OJ No L 391 , 31 . 12 . 1992, p. 20 . (3) OJ No L 122, 14 . 5 . 1997, p. 18 . ( «) OJ No L 94, 9 . 4 . 1997, p. 8 .